                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION


 SUSAN L. ROWE, CHRISTINE M.
 KLEIBER, TAMMY D. BURDEN, JULIE A.
 SCHROPP, STACEY L. GOOD, individually                  Case No. 4:19-CV-00256-JAJ-SBJ
 and on behalf of themselves and others
 similarly situated,

      Plaintiffs,

 v.                                                 PLAINTIFFS’ MOTION TO CERTIFY
                                                              91A CLASS
 KIMBERLY KAY REYNOLDS, in her
 official capacity as Governor State of Iowa,
 JAMES M. KURTENBACH, in his official
 capacity with Iowa Department of
 Administrative Services; and the STATE OF
 IOWA,

      Defendants.


        COME NOW the Plaintiffs, Susan L. Rowe, Christine M. Kleiber, Tammy D. Burden, Julia

A. Schropp and Stacey L. Good, individually and on behalf of all other similarly situated

Registered Nurses and move this Court to certify the following proposed Plaintiff class for relief

under Iowa Code 91A:

        Class Description:       All Registered Nurses (RNs) who have worked in Job
        Classifications 02020 and 82020 providing care and assistance to patients or
        residents at state facilities at any time beginning July 1, 2017

The named Plaintiffs meet the requirements of certification as a class under the provisions of Fed.

R. Civ. Proc. 23(b), as each of the named Plaintiffs and putative class members:

        •    Are Registered Nurses (RNs)

        •    They all have worked labeled as RNs in Job Classifications 02020 or 82020;

                                                1
       •   They have provided services under the same State of Iowa general job description as

           an RN;

       •   They have been treated as a group called “RN” whom the Defendants have determined,

           as a group, they are salaried professional employees exempt from overtime pay under

           Iowa Code 91A due to being hired in positions the Defendant has designated as an RN

           job description;

       •   They are alleged by Plaintiffs to be hourly employees;

       •   They are alleged by Plaintiffs to not be professional employees under 91A;

       •   They are alleged by Plaintiffs have spent sufficient and significant time performing

           non-professional duties that are routinely assigned;

       •   They have not been paid FLSA overtime premium wages for all of their work time in

           excess of forty (40) hours per week, except as periodically allowed by Defendants at

           the discretion of the Defendants.

       •   They have been, are, or will be employed by Defendants during at least any one pay

           period beginning after July 1, 2017.

       •   They, did not, do not, or will not receive overtime pay at one and one-half times their

           hourly rate of pay, premium pay, or compensatory time off of overtime pay for all

           additional hours worked.

       Plaintiffs also move for the appointments of Bruce H. Stoltze, Sr. as lead class counsel and

Bruce H. Stoltze, Jr. and John Q. Stoltze of the law firm of Stoltze & Stoltze, PLC and Christopher

A. Kragnes, Sr. and Kaitlyn C. DiMaria of Kragnes & Associates, PC as co-counsel and of the




                                                  2
named Plaintiffs, Susan Rowe, Christine M. Kleiber, Tammy D. Burden, Julia A. Schropp and

Stacy L. Good as Class Representatives for the Rule 23 Class.

         Plaintiffs incorporate herein the accompany Plaintiffs’ Memorandum in Support of

Plaintiffs’ Motion to Certify Class and Appendix in Support of Plaintiffs’ Motion to Certify Class

Action, including proposed Notice to Class, submitted in support of Plaintiffs’ Motion to Certify

Class.

         WHEREFORE the Plaintiffs move the Court for an Order granting Plaintiffs’ Motion for

Class Certification, appoint the Attorney of Record as Class Counsel for the proposed class and

approve the Notice to Class submitted herewith.

                                                      Respectfully submitted,

                                                      /s/ Bruce H. Stoltze
                                                      Bruce H. Stoltze
                                                      Stoltze & Stoltze, PLC
                                                      300 Walnut Street, Suite 260
                                                      Des Moines, Iowa 50309
                                                      Telephone:     515-244-1473
                                                      Fax:           515-244-3930
                                                      Email: bruce.stoltze@stoltzelaw.com
                                                      Lead Attorney for Plaintiff

                                                      Bruce H. Stoltze, Jr.
                                                      Stoltze & Stoltze, PLC
                                                      300 Walnut Street, Suite 260
                                                      Des Moines, Iowa 50309
                                                      Telephone:     515-244-1473
                                                      Fax:           515-244-3930
                                                      Email: bj.stoltze@stoltzelaw.com
                                                      Attorneys for Plaintiffs




                                                  3
                                                      John Q. Stoltze
                                                      Stoltze & Stoltze, PLC
                                                      300 Walnut Street, Suite 260
                                                      Des Moines, Iowa 50309
                                                      Telephone:     515-244-1473
                                                      Fax:           515-244-3930
                                                      Email: john.stoltze@stoltzelaw.com
                                                      Attorneys for Plaintiffs

                                                      Christopher A. Kragnes, Sr.
                                                      Kragnes & Associates, P.C.
                                                      418 6th Ave., Suite 200
                                                      Des Moines, Iowa 50309
                                                      Telephone: 515-282-9200
                                                      Facsimile: 515-282-9205
                                                      E-mail: chris@ktkpc.com
                                                      Attorneys for Plaintiffs

                                                      Kaitlyn C. DiMaria
                                                      Kragnes & Associates, PC
                                                      317 6th Ave. Suite 1300
                                                      Des Moines, IA 50309
                                                      Ph. (515)-518-8187
                                                      Fax. (515)-282-9205
                                                      kate@ktkpc.com

CERTIFICATE OF SERVICE:

I hereby certify that on the 9th day of December, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
following:

Molly M. Weber
Ryan Sheahan
Assistant Attorney General
Iowa Department of Justice
Hoover State Office Building
1305 E. Walnut Street
Des Moines, Iowa 50319
Telephone: 515-281-5309
Facsimile: 515-281-4902
E-mail: molly.weber@ag.iowa.gov
E-mail: ryan.sheahan@ag.iowa.gov
Attorneys for Defendants

                                                 4
By: Bruce H. Stoltze




                       5
